MEMORANDUM **
Yun Kyu Yook and her three children, natives and citizens of South Korea, petition for review of the Board of Immigration Appeals’ orders dismissing their appeals from an immigration judge’s order of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
We reject petitioners’ contention that the government failed to establish remova-bility by clear and convincing evidence, because petitioners conceded removability. See Shin v. Mukasey, 547 F.3d 1019, 1024 (9th Cir.2008).
We also reject petitioners’ contention that the government should be equitably estopped from ordering their removal. Although a government employee, Leland Sustaire, issued petitioners’ fraudulent alien registration cards, the record shows Yun Kyu Yook was not “ignorant of the true facts” when she procured the cards, see id. at 1025, and “[i]n any event, estop-pel against the government is unavailable where petitioners have not lost any rights to which they were entitled.” Sulit v. Sehiltgen, 213 F.3d 449, 454 (9th Cir.2000).
Finally, we find no defects amounting to a due process violation. See Shin, 547 *796F.3d at 1024-25; Hong v. Mukasey, 518 F.3d 1030, 1035-36 (9th Cir.2008).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.